                  Case 2:14-cv-01158-JLR Document 35 Filed 03/23/21 Page 1 of 2




 1                                                           THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9
                                          AT SEATTLE
10
     AMERICAN RIVERS,                                    Case No. 2:14-cv-1158-JLR
11
                             Plaintiff,                  STIPULATION FOR VOLUNTARY
12                                                       DISMISSAL WITHOUT PREJUDICE
             v.                                          AND ORDER
13
     U.S. ARMY CORPS OF ENGINEERS,
14

15                           Defendant.

16

17           The Court stayed this case on March 3, 2016, pursuant to an order entering the parties’

18   stipulated settlement agreement. ECF 33. Pursuant to Paragraph 10 of the parties’ stipulated
19   settlement agreement (ECF 32) and Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff American Rivers
20
     and Federal Defendants United States Army Corps of Engineers, (collectively, “the Parties”)
21
     hereby stipulate to the voluntary dismissal of this action without prejudice.
22

23

24

25

26
                                                                                     Earthjustice
27   STIPULATION FOR VOLUNTARY DISMISSAL                                             810 Third Ave., Suite 610
     WITHOUT PREJUDICE AND ORDER                                                     Seattle, WA 98104
28                                                                                   (206) 343-7340
     (Case No. 2:14-cv-1158-JLR) -1
                Case 2:14-cv-01158-JLR Document 35 Filed 03/23/21 Page 2 of 2




             Respectfully submitted this 19th day of March, 2021.
 1

 2
                                              s/ Janette K. Brimmer
 3                                            JANETTE K. BRIMMER (WSB #41271)
                                              STEPHEN D. MASHUDA (WSB #36968)
 4                                            Earthjustice
                                              810 Third Avenue, Suite 610
 5                                            Seattle, WA 98104
                                              (206) 343-7340 | Phone
 6                                            (206) 343-1526 | Fax
                                              smashuda@earthjustice.org
 7
                                              jbrimmer@earthjustice.org
 8
                                              Attorneys for Plaintiff, American Rivers
 9

10                                            JEAN E. WILLIAMS,
                                              Acting Assistant Attorney General
11                                            SETH M. BARSKY, Section Chief
12                                            s/ Coby Howell*
13                                            COBY HOWELL, Senior Trial Attorney
                                              U.S. Department of Justice
14                                            c/o U.S. Attorney’s Office
                                              1000 SW Third Avenue
15                                            Portland, OR 97204-2902
                                              Tel: (503) 727-1023 | Fax: (503) 727-1117
16                                            Coby.Howell@usdoj.gov
17                                            Attorneys for Federal Defendants
                                              *Per e-mail authorization
18

19

20
                                                ORDER
21
                           PURSUANT TO STIPULATION, IT IS SO ORDERED.
22

23    Dated this 23rd day of March, 2021.
24

25
                                                     A
                                                  THE HONORABLE JAMES L. ROBART
                                                  UNITED STATES DISTRICT COURT JUDGE
26
                                                                               Earthjustice
27   STIPULATION FOR VOLUNTARY DISMISSAL                                       810 Third Ave., Suite 610
     WITHOUT PREJUDICE AND ORDER                                               Seattle, WA 98104
28                                                                             (206) 343-7340
     (Case No. 2:14-cv-1158-JLR) -2
